t c memo united_states tax_court uber gonzalez and linda gonzalez petitioners v commissioner of internal revenue respondent docket no filed date uber and linda gonzalez pro sese michael w bentley and candace m williams for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the issue for decision is whether petitioners are entitled to deduct on schedule c unreimbursed amounts spent on transportation from petitioner's employer's yard to and from remote work sites references to petitioner are to uber gonzalez all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are husband and wife and resided in eldorado texas at the time they filed their petition linda gonzalez is a party to this proceeding only by reason of having filed a joint_return with petitioner petitioner started to work for wes-tex drilling co wes- tex in petitioner worked only for wes-tex during during petitioner worked on different remote wells as a chainman in a crew which worked on oil_and_gas drilling rigs wes-tex provided all the tools which petitioner needed petitioner was required to pay for safety equipment and his transportation to and from the company's yard and worksite wes- tex did not reimburse petitioner for these expenses wes-tex paid petitioner an hourly wage that did not depend on the amount of oil or gas retrieved from the well wes-tex issued petitioner a form_w-2 listing wages of dollar_figure for petitioner reported wages from wes-tex on schedule c of his joint federal_income_tax return petitioner's return petitioner reported expenses of dollar_figure on schedule c thereby reducing the claimed profit to dollar_figure these schedule c expenses consisted of dollar_figure for driving big_number miles hauling crew to worksite and dollar_figure spent on safety equipment opinion we must decide whether petitioner correctly reported his income and expenses on schedule c of his return respondent contends that petitioner as an employee must claim the expenses at issue on his schedule a as miscellaneous_itemized_deductions and that they are limited to the extent they exceed the 2-percent floor imposed by sec_67 to be reportable on schedule c a taxpayer's income must arise from a trade_or_business other than that of being an employee if a taxpayer's earnings arise from working as an employee they must be reported as wages 101_tc_537 petitioner admitted at trial that he was an employee of wes-tex sec_62 allows taxpayers to deduct from gross_income trade_or_business_expenses which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee the dollar_figure in expenses deducted by petitioners on their schedule c was for unreimbursed employee_expenses petitioners therefore must deduct these expenses subject_to the 2-percent floor of sec_67 sec_62 sec_67 sec_162 in re black bankr bankr e d ark see also alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir petitioners' argument consists of policy arguments that are not supported by the statutes or by case law none is cited by petitioners petitioners feel that they should be entitled to deduct unreimbursed employee_expenses on their schedule c and request that the tax_court recommend to internal revenue that this situation be corrected either by the reinstatement of the pre-1984 method of subtracting all trade deductions or by inclusion of the 'statutory employee' designation for those employees who are delivering or constructing on site petitioners have chosen the wrong forum in which to raise these arguments if petitioners would prefer the law to be different we would refer them to congress see u s const art sec_1 petitioners bear the burden_of_proof rule a they have shown no reason why they fall outside the reach of sec_67 accordingly we sustain respondent's determination to reflect the foregoing decision will be entered for respondent
